Citation Nr: 1607319	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  13-10 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disorder.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a bilateral hearing loss disability.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for a bilateral hearing loss disability.

5.  Evaluation of epididymitis and bruised left testicle, currently rated as noncompensable.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to March 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

A July 2004 rating decision denied service connection for a low back disability and a hearing loss disability.  A November 2009 Board decision denied service connection for a low back disability.  The April 2012 rating decision reopened and denied the claim of service connection for a bilateral hearing loss disability.  The Board, however, must decide initially whether evidence to reopen the claim has been received without deference to the RO's decision concerning reopening.  See Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  Accordingly, the issue of reopening is reflected on the title page.  Moreover, the Board's favorable decision herein regarding reopening of the claim of service connection for a low back disability is also reflected in the issues on the title page. 

In October 2015, the Veteran testified before the undersigned at a Board hearing held via videoconference.  A transcript of that hearing is of record.

In October 2015, the Veteran and his representative submitted additional argument and evidence accompanied by a waiver of the Veteran's right to have this evidence initially considered by the RO.  Accordingly, the Board may consider this evidence in the first instance.  See 38 C.F.R. § 20.1304 (2015).

The issues of service connection for a bilateral hearing loss disability, service connection for a low back disability, and the evaluation of epididymitis and bruised left testicle are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 2004 rating decision, the RO denied the October 2003 claim of service connection for a bilateral hearing loss disability.  The Veteran did not timely appeal this decision nor did he submit new and material evidence within the one-year appeal period.

2.  In a July 2004 rating decision, the RO denied the October 2003 claim of service connection for a low back disorder.  In a November 2009 decision, the Board denied the Veteran's appeal as to the claim.  The Chairman of the Board did not order reconsideration.

3.  Subsequent to the July 2004 rating decision, VA associated with the claims file relevant, official service department records.


CONCLUSION OF LAW

1.  The October 2003 claims (July 2004 rating decision) of service connection for a bilateral hearing loss disability and of service connection for a low back disability are reconsidered.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim. 

To the extent the action taken herein below is favorable to the Veteran, further discussion of the VCAA is not necessary at this time.

Finality

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  Generally, a Board decision is final unless the Chairman of the Board orders reconsideration.  See 38 U.S.C.A. §§ 7103(a), 7104(a); 38 C.F.R. § 20.1100(a).  

An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New and material evidence is defined as evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration; such new and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board will generally presume the credibility of the evidence in determining whether evidence is new and material.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Significantly, however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  See 38 C.F.R. § 3.156(c)(1).  

In July 2004, the RO denied the Veteran's claim of service connection for a bilateral hearing loss disability.  The Veteran was notified of this denial but did not appeal nor submit evidence within the one year appeal period.  The decision was, therefore, final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The RO denied service connection for bilateral hearing loss because the medical evidence of record failed to show that the disability was clinically diagnosed.  At the time of the rating decision, the evidence of record consisted of treatment records from a private physician, which are silent as to audiology symptoms, treatment, or examinations, and the Veteran's lay statements claiming entitlement to service connection as a result of missile noise while on active duty.  See October 2003 Application for Compensation or Pension.  Service treatment records, as expressly noted in the rating decision, were not available for review at that time.  

Since the July 2004 rating decision, the Veteran was afforded a VA audiology examination.  Moreover, service treatment records were associated with the claims file.  The service treatment records contain audiological test results.  Accordingly, they constitute relevant, official service department records that existed but were not associated with the claims file when VA first decided the claim.  Thus, the Board reconsiders, rather than reopens, the October 2003 claim (July 2004 rating decision) of service connection for a bilateral hearing loss disability.  See 38 C.F.R. § 3.156(c).

With respect to the Veteran's low back disability, in November 2009, the Board denied the Veteran's claim of service connection.  The Veteran was notified of this denial.  As reconsideration was neither sought nor granted, the decision became final.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 20.1100(a), 20.1104.  

The November 2009 Board decision resulted from the Veteran's appeal of the July 2004 rating decision.  As service treatment records were not available for review at the time of the July 2004 rating decision, and were later associated with the claims file, by operation of 38 C.F.R. § 3.156(c), the October 2003 claim (July 2004 rating decision) of service connection for a low back disability is reconsidered.


ORDER

Reconsideration of the October 2003 claim (July 2004 rating decision) of service connection for a bilateral hearing loss disability is granted.

Reconsideration of the October 2003 claim (July 2004 rating decision) of service connection for a low back disability is granted.


REMAND

The issue of service connection for a bilateral hearing loss disability is remanded for the purpose of obtaining another medical opinion.  In February 2012, VA afforded the Veteran an audiology examination and obtained a medical opinion as to the etiology of the Veteran's current bilateral hearing loss.  The opinion, in relevant part, found that the Veteran's hearing was normal at separation from service in December 1964.  Thus, the examiner found that the Veteran's hearing loss is less likely than not related to service.

The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Based on knowledge of service audiometric practice, it is assumed that service department audiometric tests prior to October 31, 1967, were in ASA (American Standard Association) units, and require conversion to ISO units.  The ASA units generally assigned lower numeric scores to hearing loss than do the ISO (International Organization for Standardization) units.  Conversion to ISO units is accomplished by adding 15 decibels to the ASA units at 500 Hertz, 10 decibels to the ASA units at 1000 Hertz, 2000 Hertz, and 3000 Hertz, and 5 decibels to the ASA units at 4000 Hertz.  See VA Interim Issues 21-66-16, 21-66-17 (June 6, 1966); 10-66-20 (June 8, 1966); DM&S Manual M-2, Part XVIII, Chapter 4, paragraph 4.02, Use of International Standards Organization (ISO) for Audiological Examinations.

As the Veteran's audiometric examination occurred prior to October 31, 1967, it is assumed that it is in ASA units, thus, requiring conversion to ISO units.  There is no indication in the record that the examiner based his opinion on converted thresholds.  Conversion results in the following puretone threshold values in decibels:



HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
--
20
LEFT
25
20
25
--
0

These threshold results show an indication of some degree of hearing loss at separation from service.  Therefore, the VA examiner's opinion that the Veteran's hearing was normal at separation from service appears to be based on an inaccurate factual premise.  An opinion based on an inaccurate factual premise has no probative value, Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993), and is therefore inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the efforts to provide an examination, an adequate examination must be provided or the claimant must be notified why one cannot or will not be provided).  Accordingly, an addendum opinion is required for consideration of the converted audiology results.  Also, as there appears to be a threshold shift between pre-induction and separation audiology examinations, the examiner should consider any such shift in rendering his or her opinion. 

With respect to his low back claim, the Veteran alleges that he filed a VA claim for back pain near the time of discharge from service.  See Statement in Support of Claim received September 28, 2004.  He further states that records from his Army Reserve service in 1965 were lost.  See Statement in Support of Claim received July 31, 2012.  As there does not appear to be a request for these records, remand for such action is warranted.

In the October 2015 Board hearing, the Veteran's testimony as to the current symptoms of his service-connected epididymitis and bruised left testicle indicates a possible worsening of the condition since the time of the February 2012 VA examination.   The February 2012 examination report indicated that the Veteran had no voiding dysfunction, frequency of urination, or erectile dysfunction (although an etiology of erectile dysfunction is given).  At the Board hearing, the Veteran testified that he urinates about 5 to 6 times per night, and about every 1.5 to 2 hours during the day.  He also testified to erectile dysfunction and the requirement for daily medication for his disability.

With the possible exception of erectile dysfunction, these symptoms were not addressed in the February 2012 VA examination.  The Board notes that the Veteran has a history of prostate cancer, and has had a past prostatectomy.  The Board finds that there is not sufficient information in the February 2012 VA examination to determine whether the Veteran's reported increased symptoms are related to his epididymitis and bruised testicle, as opposed to his status post prostatectomy.  Because there is an indication of worsening and the Board needs further information before rating the disability, a new VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify and provide authorization to obtain any outstanding treatment records with respect to his low back claim and his epididymitis evaluation.  After securing the necessary authorization, these records should be requested.  If any records are not available, the Veteran should be notified of such.  

2.  Attempt to obtain medical records for the Veteran's period of service in the Army Reserves.  If such records are not available, the AOJ should make a finding as to whether further attempts to obtain such records would be futile and notify the Veteran that the records are unavailable.

3.  Then, obtain an addendum medical opinion from the examiner who performed the February 2012 VA audiology examination.  The medical opinion must address whether it is at least as likely as not that the Veteran's current hearing loss disability is related to service.  The medical opinion should consider the Veteran's in-service audiology tests after conversion to ISO units, and it should address any indicated threshold shifts.

If the previous examiner is no longer available, then the requested opinion should be rendered by another qualified examiner.

4.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the severity of his epididymitis and bruised left testicle.  For any reported genitourinary symptoms, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the symptom is related to the Veteran's service-connected condition, and not to some other cause, such as the status post prostatectomy, or epididymitis of the right testicle.  

5.  If upon completion of the above action any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


